Motion Granted; Appeal Dismissed and Memorandum Opinion filed November 8,
2011.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-10-01141-CV
                                  ____________

 DAWN JOHNSON WHATLEY, Individually and as the Executrix of the Estate of
         Perry Lee Whatley, and MICHAEL EASTON, Appellants

                                          V.

                      MYLUS JAMES WALKER, JR., Appellee

                      On Appeal from the Probate Court No. 2
                              Harris County, Texas
                          Trial Court Cause No. 355,095


                     MEMORANDUM OPINION

      This is an appeal from an order approving the Guardian’s Final Accounting signed
October 6, 2010. On October 27, 2011, appellants filed an unopposed motion to dismiss
the appeal because the case has been settled. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Chief Justice Hedges and Justices Anderson and McCally.